Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2017                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

  154259 & (81)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154259
                                                                   COA: 325977
                                                                   Wayne CC: 14-006851-FC
  KENYAN ALFONSO BOOKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a supplemental brief is GRANTED. The
  application for leave to appeal the June 30, 2016 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2017
         p0424
                                                                              Clerk